Citation Nr: 0806309	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-42 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for heart disease, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that the veteran failed to report to both his 
scheduled decision review officer hearing in July 2006 and 
his Travel Board hearing in September 2007.  The veteran has 
not provided good cause for his failure to report.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claim.

The veteran filed his original claims of entitlement to 
service connection for PTSD and heart disease in April 2001.  
The RO denied the veteran's claims in February 2002.  The 
veteran subsequently submitted additional medical evidence 
and the RO issued a second rating decision in August 2002, 
which continued the denial of the veteran's claims.  The 
veteran filed a notice of disagreement in October 2002.  In 
the statement of the case issued to the veteran October 2004, 
the veteran's claim for PTSD was denied and as a result, his 
claim of secondary service connection for heart disease was 
also denied.  The veteran perfected his appeal in December 
2004.  In December 2006, the RO issued a rating decision 
granting the veteran service connection for PTSD.  

Initially, the Board notes that the letters provided to the 
veteran in April and December 2001 failed to fully discuss 
VA's duties to notify and assist him.  The veteran must be 
provided a new notice letter, compliant with current caselaw.

Private medical records from Family Counseling Services in 
February 2002 and Charles A. Garvey, M.D. in August 2004 
discuss both the veteran's panic-like episodes associated 
with his PTSD and his chest pains, but do not provide a 
medical nexus.  Additionally, a note attached to the December 
2006 rating decision granting service connection for PTSD, 
stated that the veteran should be scheduled for a VA 
examination for his secondary service connection claim.  The 
veteran has not been provided with a VA heart examination to 
determine whether his currently service-connected PTSD is 
related to his current heart disease.  As such, a new 
examination must be scheduled.  See Duenas v. Principi, 18 
Vet. App. 512, 518 (2004); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided with a 
letter informing him of VA's duties to 
notify and assist him in conjunction 
with his claim.  Specifically, the 
letter must specify the elements 
necessary to establish a direct and 
secondary service connection claim and 
must comply with current caselaw.

2.  The veteran must then be scheduled 
for a VA heart examination.  Pertinent 
documents in the veteran's claims file 
must be viewed in conjunction with the 
examination, and it must be noted in 
the examination report that this has 
been accomplished.  The examiner should 
state the nature and etiology of the 
veteran's current heart disease.  
Specifically, (1) is the veteran's 
heart disease at least as likely as not 
the result of a disease or injury in 
service and (2) is the veteran's heart 
disease at least as likely as not 
proximately due to, the result of, or 
increased in severity beyond the normal 
progression by his currently service-
connected PTSD.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

